

116 HR 8613 IH: Carbon Cost Act of 2020
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8613IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Neguse (for himself, Mr. Huffman, Ms. Castor of Florida, Mr. Perlmutter, Mr. Levin of California, Mr. Crow, and Ms. DeGette) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Comptroller General of the United States, in coordination with the National Academy of Sciences, to study alternatives for a nonpartisan congressional office or agency to project the net greenhouse gas emissions likely to be caused by Federal legislation, and for other purposes.1.Short titleThis Act may be cited as the Carbon Cost Act of 2020.2.Study of alternatives for a congressional office to project the net greenhouse gas emissions likely to be caused by Federal legislation(a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States, in coordination with the National Academy of Sciences, shall—(1)study alternatives for a nonpartisan congressional office or agency—(A)to make thorough, science-based projections on whether the enactment, full funding, and implementation of particular Federal legislation are likely to cause a net increase or decrease in global greenhouse gas emissions over a specified period; and(B)to quantify any such projected increase or decrease; and(2)submit a report to the Congress containing the results of such study, including recommendations.(b)ConsiderationsThe study under subsection (a) shall address each of the following:(1)Whether a new office or agency should be established for purposes of carrying out the functions described in subsection (a)(1), or whether such functions should be vested in one or more existing offices or agencies.(2)How to ensure the office or agency remains nonpartisan and science-focused.(3)How to involve governmental and private experts, including—(A)whether Federal officers and employees should be detailed to the office or agency carrying out the functions described in subsection (a)(1); and(B)how to involve appropriate experts in the analysis of projected greenhouse gas emissions from each of the following: electric power generation; transportation; residential, commercial, and industrial fuel use; natural gas and oil systems; coal mining and abandoned mines; agriculture; industrial processes; land use, land use change, and forestry; and waste management.(4)Lessons that can be learned from State legislatures that have successfully implemented carbon scoring for legislative proposals.